UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7418



JAME' ABDULLAH KHALIQ,

                                            Plaintiff - Appellant,

          versus

GERALDINE MIRO, Warden; ANGELA PICKNEY RUIZ,
Adjustment Committee Hearing Officer; L. J.
ALLEN, Regional Administrator; TYRONE SUBER,
Senior Hearing Officer,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Joseph F. Anderson, Jr., District
Judge. (CA-95-1312-2-17AJ)


Submitted:   February 7, 1996          Decided:     February 22, 1996

Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jame' Abdullah Khaliq, Appellant Pro Se. John Gregg McMaster, Jr.,
TOMPKINS & MCMASTER, Columbia, South Carolina; Robert E. Peterson,
SOUTH CAROLINA DEPARTMENT OF CORRECTIONS, Columbia, South Carolina,
for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing his 42

U.S.C. § 1983 (1988) complaint. Appellant's case was referred to a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (1988). The

magistrate judge recommended that relief be denied and advised

Appellant that failure to file timely, specific objections to this
recommendation could waive appellate review of a district court

order based upon the recommendation. Despite this warning, Appel-

lant failed to object to the magistrate judge's recommendation.

     The timely filing of specific objections to a magistrate
judge's recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review. Wright
v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985). See generally

Thomas v. Arn, 474 U.S. 140 (1985). Appellant has waived appellate

review by failing to file specific objections after receiving

proper notice. Accordingly, we affirm the judgment of the district

court. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2